RELOCATION MANAGEMENT AGREEMENT This Agreement is between KAMAN CORPORATION (the “Client”), and CARTUS CORPORATION, a Delaware corporation, (“Cartus”), effective as of this 7th day of April, 2008. 1. Term.This Agreement sets forth the terms and conditions pursuant to which Cartus (and its subsidiaries, affiliates and selected suppliers) will provide the services described in the Exhibits attached hereto and made a part hereof. Defined terms herein shall have the meanings as set forth in the Exhibits.The Agreement is effective as of the date set forth above (“Effective Date”) and shall continue until five (5) years from the Effective Date, unless terminated by either party in accordance with the terms of this Agreement.Client shall have the option to renew the Agreement for two (2) additional one (1) year terms upon prior written notice to Cartus. 2. Services to Subsidiaries and Affiliates.Client will have the right to authorize services for its subsidiaries, affiliates or other entities under this Agreement, and Client will remain responsible under this Agreement for any such services provided. 3. Assignment and Succession.
